                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION
                                 No. 7:18-CV-00049-D

JOYNEKA N. JONES,                       )
                                        )
                    Plaintiff,          )
                                        )
                    v.                  )            ORDERFORPAYMENTOFATTORNEY
                                        )            FEES AND EXPENSES UNDER
ANDREW SAUL, 1                          )            THE EQUAL ACCESS TO JUSTICE ACT
Acting Commissioner of Social Security, )
                                        )
                    Defendant.          )
~~~~~~~~~-)

         Upon stipulation and agreement of the parties, it is ORDERED that Defendant pay to

Plaintiff $5,901.00 ($5,850.00 in attorney's fees and $51.00 in expenses), in full satisfaction of
    /"




any and all claims arising under the Equal Access to Justice Act, 28 U.S.C. § 2412. If the award

to Plaintiff is not subject to the Treasury Offset Program, payment will be made by check

payable to Plaintiffs counsel, Jonathan P. Miller, and mailed to his office at 1213 Culbreth

Drive, Wilmington, North Carolina 28405, in accordance with Plaintiffs assignment to his

attorney of his right to payment of attorney's fees under the Equal Access to Justice Act.

         SO ORDERED this         11.     day of July, 2019




                                              JA  S C. DEVER III
                                              UNITED STATES DISTRICT JUDGE




1
 Andrew Saul is now the Commissioner of Social Security and is automatically substituted
as a party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the Social Security
Act, 42 USC 405(g)(action survives regardless of any change in the person occupying the
office of Commissioner of Social Security).
